Further, because we dismiss this appeal, appellant need not file the civil
                  proper person appeal statement or transcript request form mailed to him
                  on July 18,2014.
                              It is so ORDERED.



                                                                                          J.



                                                             -rbou.sztre, J.
                                                             Parraguirre



                                                             Saitta


                  cc: Hon. James Todd Russell, District Judge
                       James Michael Tartisel
                       Samantha R. Blackford
                       Samantha R. Tartisel
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    eb

                                                                                    1EIS